            Case 7:20-cv-02788-CS Document 16 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X

                                                                   Case No. 7:20-cv-02788-CS
 GREGORY MARONEY, individually and on
 behalf of all others similarly situated                           NOTICE OF APPEARANCE

                          Plaintiff,

                  - against -

 GLANBIA PERFORMANCE NUTRITION, INC.,
 d/b/a SLIMFAST,

                           Defendant.
---------------------------------------------------------------X

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

        PLEASE TAKE NOTICE that the undersigned counsel hereby enters an appearance on

behalf of Defendant KSF Acquisition Corporation d/b/a Slimfast, in the above-captioned action

and demands that copies of all papers in this action be served upon the undersigned counsel at the

address stated below.

        I certify that I am admitted to practice before this Court.

Dated: New York, New York
       July 14, 2020

                                                      Respectfully submitted,

                                                      GREENBERG TRAURIG, LLP

                                                      By:          /s/Philip H. Cohen
                                                                   Philip H. Cohen
                                                                   200 Park Avenue
                                                                   New York, NY 10166
                                                                   Tel.: (212) 801-9200
                                                                   Fax: (212) 801-6400
                                                                   CohenP@gtlaw.com
